DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishria (US 20140108968) in view of Chow (US 20150294377).
Regarding claim 17, Vishria discloses a computer implemented method, comprising: 
identifying a plurality of links for electronic media resources in a group container (¶34 The user specified data module 204 receives and stores data that user inputs in the browser 108 or in widgets associated with the browser 108; the user specified data module 204 receives the website addresses the user inputs, the search terms the user enters in a search toolbar or a search web page, the login information the user enters in a social networking website or a social networking widget, the information the user enters in forms or shopping orders on a website, or any other information entered by the user in widgets associated with the browser 108 or pages presented by the browser 108); 
determining rankings of the plurality of links (¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time); 
obtaining images for at least three links included in the plurality of links, based on the rankings of the at least three links (¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation; A tile may also include an optional photo or video 704; see further Fig. 7A wherein there are at least three tiles presented); 
identifying a position in an image mosaic for each of the images that corresponds to the rankings of the at least three links (¶52 tiles in the same columns can be ordered according to the rankings of the content presented in the tiles); and 
inserting each of the images in the position in the image mosaic that corresponds to the rankings of the at least three links, wherein the images are automatically inserted into the image mosaic (¶53 Once the layout is created by the content layout module 308, the content and the layout are transmitted to the browser 108 for presentation to the user). 
Vishria fails to specifically teach wherein the group container is created by a user to contain the plurality of links which are curated and assigned by the user to a grouping of links for electronic media resources associated with a topic description of the group container; determining rankings of the plurality of links for the electronic media resources based in part on a relationship of an electronic media resource to the topic description of the group.
Chow discloses wherein the group container is created by a user to contain the plurality of links which are curated and assigned by the user to a grouping of links for electronic media resources associated with a topic description of the group container (¶181-183 allow the user to add ratings or attributes to each bookmarked or saved URL, or create an ordered list of URLs relative to a subject matter of interest); determining rankings of the plurality of links for the electronic media resources based in part on a relationship of an electronic media resource to the topic description of the group (¶181-183 wherein the response may include an audio or visual search result list or page of URLs or images (ordered, ranked, or otherwise) referring to a subset of the entries in the other result set).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the group container is created by a user to contain the plurality of links which are curated and assigned by the user to a grouping of links for electronic media resources associated with a topic description of the group container; determining rankings of the plurality of links for the electronic media resources based in part on a relationship of an electronic media resource to the topic description of the group from Chow into the method as disclosed by Vishria. The motivation for doing this is to improve providing computing and online services.

Regarding claim 18, Vishria discloses the computer implemented method as in claim 17, further comprising obtaining an image for a link from a web server that hosts an electronic media resource (¶23 The content server 106 is a computing device with a processor and a memory that stores online content like web pages, audio or video streams, and social network content, etc. The content server 106 receives the content sources identified by the application server 104 for a particular user. The content server 106 then fetches and stores the content as instructed by the application server 104; the content server 106 only fetches and caches content needed to generate a preview of the content; ¶50 A tile may also include an optional photo or video 704). 

Regarding claim 19, Vishria discloses the computer implemented method as in claim 17, further comprising: tracking a user-selection of the links for the electronic media resources (¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time); identifying an image associated with a frequently selected link (¶50 A tile may also include an optional photo or video 704); and inserting the image in the image mosaic to replace another image associated with a less frequently selected link that is selected less frequently as compared to the frequently selected link (¶28 The layout can be displayed to the user as a start page of the browser 108, or in response to a textual input of the user, filtered by the user input; ¶47 user-specific content, such as technology news and electronic gadgets, can be ranked based on the frequency with which the user visits various websites for the content during a period of time; ¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation). 

Regarding claim 20, Vishria discloses the computer implemented method as in claim 19, further comprising reordering the links in the grouping of links or a section sub-container based on a frequency that the links are selected, wherein the frequently selected link is placed in a first position of the grouping of links (¶50 After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation; A tile may also include an optional photo or video 704). 

Regarding claim(s) 21-24 (drawn to a system):               
The rejection/proposed combination of Vishria and Chow, explained in the rejection of method claim(s) 17-20, anticipates/renders obvious the steps of the system of claim(s) 21-24 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 17-20 is/are equally applicable to claim(s) 21-24. See further Vishria ¶61-63.

Regarding claim(s) 25-28 (drawn to a CRM):               
The rejection/proposed combination of Vishria and Chow, explained in the rejection of method claim(s) 17-20, anticipates/renders obvious the steps of the computer readable medium of claim(s) 25-28 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 17-20 is/are equally applicable to claim(s) 25-28. See further Vishria ¶61-63.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669